Judgment, Supreme Court, Bronx County (Fred Eggert, J., at hearing; John Collins, J., at trial), rendered July 1, 1992, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The trial court’s instruction that defendant’s prior conviction did not disqualify him from testifying and would be considered only for the purpose of evaluating his credibility did not imply that defendant’s testimony was less credible than the other witnesses or otherwise improperly single out defendant’s testimony for special scrutiny (see, People v Ochs, 3 NY2d 54, 56). Defendant’s objection to that portion of the charge stating that the jury had a "duty” to consider the prior conviction in determining defendant’s credibility is not preserved for appellate review, no objection thereto having been made, and we decline to review the issue in the interest of justice.
We have considered defendant’s remaining claim and find it to be without merit. Concur — Sullivan, J. P., Wallach, Asch and Nardelli, JJ.